NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        SEP 18 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

EULET KING,                                     No.    19-72283

                Petitioner,                     Agency No. A075-776-748

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 8, 2020**

Before:      TASHIMA, SILVERMAN, and OWENS, Circuit Judges.

      Eulet King, a native and citizen of Jamaica, petitions pro se for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s decision denying her application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
agency’s factual findings. Garcia-Milian v. Holder, 755 F.3d 1026, 1031 (9th Cir.

2014). We deny the petition for review.

      King does not challenge the agency’s determination that she was convicted

of a particularly serious crime that rendered her ineligible for asylum and

withholding of removal. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th

Cir. 1996) (issues not specifically raised and argued in a party’s opening brief are

waived). Thus, we deny the petition for review as to her asylum and withholding

of removal claims.

      Substantial evidence supports the agency’s denial of deferral of removal

under CAT because King failed to show it is more likely than not she would be

tortured by or with the consent or acquiescence of the government if returned to

Jamaica. See Zheng v. Holder, 644 F.3d 829, 835-36 (9th Cir. 2011) (possibility of

torture too speculative).

      The BIA properly concluded that King could not collaterally challenge her

convictions before the agency. See Ortega de Robles v. INS, 58 F.3d 1355, 1358

(9th Cir. 1995) (“Criminal convictions cannot be collaterally attacked in

deportation proceedings.”); see also Matter of Cuellar-Gomez, 25 I. & N. Dec.

850, 854-55 (BIA 2012) (agency cannot entertain claims of constitutional error in

underlying criminal conviction).

      We reject King’s contention that the government waived its arguments by


                                          2                                    19-72283
failing to file a brief with the BIA.

      The record does not support King’s contention that the agency failed to

consider evidence or otherwise erred in the analysis of her claims.

      As stated in the court’s November 15, 2019 order, the temporary stay of

removal remains in place until issuance of the mandate.

      PETITION FOR REVIEW DENIED.




                                         3                                  19-72283